DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. Examiner has thoroughly reviewed applicant’s arguments but firmly believes the cited reference to reasonably and properly meet the claimed limitations i.e. wherein the processing of the routed communication includes applying at least one from among a data access rule that relates to an exposure of a predetermined data type to a predetermined entity and a functional access rule that relates to a performance of a predetermined function on the predetermined data type. Examiner respectfully direct the Application to paragraph 0046, Hitchcock et al where discloses that many aspects of contact center operations are disclosed herein in the context of voice calls (data type), the contact center may process other forms of communication such as facsimiles, emails, text messages, video calls, chat messages, and other forms (data type). In paragraphs 0081-0087, the query typically includes the number dialed by the agent, as well as the station ID and/or agent ID. Other information may be included in the query. The query can be structured according to a number of available protocols known by those skilled in the art, including any of the Internet-related protocols, telephony-based protocols, proprietary protocols, including H.323 protocols. Inter-Asterisk Exchange Protocol ("IAX") (functional access), etc. the compliance server 125 applies the various compliance processing rules in operation 334 to determine whether the applicable compliance requirements have been meet. The requirements may be dependent on various aspects, including contact center policies, context/purpose of the call, government regulations, etc. The compliance server 125 further updates the status information associated with the agent and/or call, compliance processing rules have been applied and the compliance server has determined that the call may proceed, the compliance server confirms to the PBX that the call may proceed via a message at operation 336 and proceeds by establishing a 3-way call (i.e., a conference call) using a conference bridge 340 wherein a first call leg 342 is established to the compliance server 125. This again can be accomplished using protocol such as session initiated protocol ("SIP"), integrated services digital network ("ISDN"), H.323, etc. and the phone used type (predetermined entity) may be an analog phone, a digital phone (non-VoIP), a digital VoIP phone, or a soft phone that is integrated into the computer. In each case, the phone is logically distinct from the computer, even if integrated into the computer. Appropriate signaling and procedures are based on the type of phone. 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant always has the opportunity to amend the claims during prosecution, and broad interpreted by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
Examiner’s Note: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.
Therefore, the previous rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (20180091656) in view of Hitchcock et al (20140315521).
Regarding claim 1, Zheng discloses, a method for facilitating regulatory compliance with respect to telephony communications, the method being implemented by at least one processor (abstract, fig. 1-4), the method comprising: 

receiving, by the at least one processor, an incoming communication that relates to the assigned access number (¶ 0052, 0083, fig.1-4); 
routing, by the at least one processor, the received incoming communication to a gateway that is installed at a hosted facility (¶ 0054-0055, 0085, fig. 1-4); 
forwarding, by the at least one processor, the processed communication to the at least one from among the mobile telephone and the computer telephony application (¶ 0021-0023, 0055, 0082, fig. 1-4),
 wherein a subscriber identification module (SIM) that is associated with the assigned access number is physically installed at the gateway (¶ 0047, 0055-0056, fig. 1-4).
Zheng does not specifically disclose, plurality of jurisdictional regulations; wherein the processing of the routed communication includes applying at least one from among a data access rule that relates to an exposure of a predetermined data type to a predetermined entity and a functional access rule that relates to a performance of a predetermined function on the predetermined data type.
In the same field of endeavor, Hitchcock et al discloses, the routed communication to ensure compliance with a predetermined plurality of jurisdictional regulations (¶ 0083);  wherein the processing of the routed communication includes applying at least one from among a data access rule that relates to an exposure of a predetermined data type to a predetermined entity and a functional access rule that relates to a performance of a predetermined function on the predetermined data type (¶ 0046, 0081-0088, many aspects of contact center operations are disclosed herein in the context of voice calls (data type), the contact center may process other forms of communication such as facsimiles, emails, text messages, video calls, chat messages, and other forms (data type). In paragraphs 0081-0087, the query typically includes the number dialed by the agent, as well as the station ID and/or agent ID. Other information may be included in the query. The query can be structured according to a number of available protocols known by those skilled in the art, including any of the Internet-related protocols, telephony-based protocols, proprietary protocols, including H.323 protocols. Inter-Asterisk Exchange Protocol ("IAX"), etc. the compliance server 125 applies the various compliance processing rules in operation 334 to determine whether the applicable compliance requirements have been meet. The requirements may be dependent on various aspects, including contact center policies, context/purpose of the call, government regulations, etc. The compliance server 125 further updates the status information associated with the agent and/or call, compliance processing rules have been applied and the compliance server has determined that the call may proceed, the compliance server confirms to the PBX that the call may proceed via a message at operation 336 and proceeds by establishing a 3-way call (i.e., a conference call) using a conference bridge 340 wherein a first call leg 342 is established to the compliance server 125. This again can be accomplished using protocol such as session initiated protocol ("SIP"), integrated services digital network ("ISDN"), H.323, etc. and the phone used type may be an analog phone, a digital phone (non-VoIP), a digital VoIP phone, or a soft phone that is integrated into the computer. In each case, the phone is logically distinct from the computer, even if integrated into the computer. Appropriate signaling and procedures are based on the type of phone). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Zheng by specifically adding feature in order to enhance system 
Regarding claims 2, 9, 16, Zheng and Hitchcock et al discloses in claim 1 further, Zheng discloses, wherein: the gateway is a Global System for Mobile communications (¶ 0048, 0096) over Internet Protocol (GoIP) gateway (¶ 0048, 0096), and the assigning of the access number comprises: registering the at least one from among the mobile telephone and the computer telephony application with the GoIP gateway (¶ 0048, 0055); assigning a GoIP SIM number to the at least one of the mobile telephone and the computer telephony application (¶ 0051-0055 and 0085); and associating the assigned SIM number with a personal number of a user of the at least one from among the mobile telephone and the computer telephony application (¶ 0052-0055 and 0085).
Regarding claims 3, 10, 17, Zheng and Hitchcock et al discloses in claim 1 further, Hitchcock et al discloses, wherein the predetermined plurality of jurisdictional regulations includes a set of regulations that is applicable in a current geographical location of the GoIP gateway (¶ 0083).
Regarding claims 4, 11, 18, Zheng and Hitchcock et al discloses in claim 1 further, Zheng discloses, wherein the incoming communication includes an incoming voice call (¶ 0052-0055 and 0083-0085).
Regarding claims 5, 12, 19, Zheng and Hitchcock et al discloses in claim 1 further, Zheng discloses, wherein the incoming communication includes an incoming short message service (SMS) text communication (¶ 0060 and also see Hitchcock et al 0046).
Regarding claims 7, 14, 20, Zheng and Hitchcock et al discloses in claim 1 further, Zheng discloses, wherein the applying of the at least one from among the data access rule and the functional access rule includes at least one from among real- time call recording for compliance archival and search, short message service (SMS) capturing for compliance archival and search, and applying at least one data loss prevention rule (¶ 0060, 0087, 0091-0092 and also see Hitchcock et al 0046, 0081-0088, see claim 1 detail).
Regarding claim 8, Zheng discloses, a computing apparatus for facilitating regulatory compliance with respect to telephony communications (¶ 0099, fig. 1-4), the computing apparatus comprising: 
a processor; a memory; and a communication interface coupled to each of the processor and the memory, wherein the processor is configured to (¶ 0099): 
assign, to at least one from among a mobile telephone and a computer telephony application, an access number (¶ 0050, 0082, fig. 1-4); 
receive, via the communication interface, an incoming communication that relates to the assigned access number (¶ 0052, 0081-0084, fig. 1-4); 
route the received incoming communication to a gateway that is installed at a hosted facility (¶ 0054-0055, 0085, fig. 1-4); 
forward, via the communication interface, the processed communication to the at least one from among the mobile telephone and the computer telephony application (¶ 0021, 0023, 0054-0055, 0082, fig. 1-4), 
wherein a subscriber identification module (SIM) that is associated with the assigned access number is physically installed at the gateway (¶ 0047, 0055-0056, fig. 1-4).
In the same field of endeavor, Hitchcock et al discloses, the routed communication to ensure compliance with a predetermined plurality of jurisdictional regulations (¶ 0083);  wherein the processing of the routed communication includes applying at least one from among a data access rule that relates to an exposure of a predetermined data type to a predetermined entity and a functional access rule that relates to a performance of a predetermined function on the predetermined data type (¶ 0046, 0081-0088, many aspects of contact center operations are disclosed herein in the context of voice calls (data type), the contact center may process other forms of communication such as facsimiles, emails, text messages, video calls, chat messages, and other forms (data type). In paragraphs 0081-0087, the query typically includes the number dialed by the agent, as well as the station ID and/or agent ID. Other information may be included in the query. The query can be structured according to a number of available protocols known by those skilled in the art, including any of the Internet-related protocols, telephony-based protocols, proprietary protocols, including H.323 protocols. Inter-Asterisk Exchange Protocol ("IAX"), etc. the compliance server 125 applies the various compliance processing rules in operation 334 to determine whether the applicable compliance requirements have been meet. The requirements may be dependent on various aspects, including contact center policies, context/purpose of the call, government regulations, etc. The compliance server 125 further updates the status information associated with the agent and/or call, compliance processing rules have been applied and the compliance server has determined that the call may proceed, the compliance server confirms to the PBX that the call may proceed via a message at operation 336 and proceeds by establishing a 3-way call (i.e., a conference call) using a conference bridge 340 wherein a first call leg 342 is established to the compliance server 125. This again can be accomplished using protocol such as session initiated protocol ("SIP"), integrated services digital network ("ISDN"), H.323, etc. and the phone used type may be an analog phone, a digital phone (non-VoIP), a digital VoIP phone, or a soft phone that is integrated into the computer. In each case, the phone is logically distinct from the computer, even if integrated into the computer. Appropriate signaling and procedures are based on the type of phone). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Zheng by specifically adding feature in order to enhance system performance to Call recording or all recording exclusion in computerized approaches are faster and more accurate. The dialer is a predictive dialer that makes use of one or more pacing algorithms to determine dialing a list of numbers to minimize the likelihood of a called party being placed in a queue while maintaining effective agent utilization. The compliance server is allowed to know and update call establishment information to accurately ensure compliance regulations are followed. The functionality of the compliance server into a PBX is carried out and thus avoids having to use two separate processing devices as taught by Hitchcock et al.	Regarding claim 15, Zheng discloses, a method for facilitating regulatory compliance with respect to telephony communications, the method being implemented by at least one processor (¶ 0099, fig. 1-4), the method comprising: 
assigning, to at least one from among a mobile telephone and a computer telephony application by the at least one processor, an access number (¶ 0050, 0082, fig. 1-4); 
receiving, by the at least one processor from the at least one from among the mobile telephone and the computer telephony application, an outgoing communication (¶ 0052, 0081-0085, fig. 1-4);
routing, by the at least one processor, the received outgoing communication to a gateway that is installed at a hosted facility; processing, by the at least one processor (¶ 0054-0055, 0085, fig. 1-4), 
forwarding, by the least one processor, the processed communication to an intended destination (¶ 0021, 0023, 0054-0055, 0082, fig. 1-4), 
wherein a subscriber identification module (SIM) that is associated with the assigned access number is physically installed at the gateway (¶ 0047, 0055-0056, fig. 1-4).
	In the same field of endeavor, Hitchcock et al discloses, the routed communication to ensure compliance with a predetermined plurality of jurisdictional regulations (¶ 0083);  wherein the processing of the routed communication includes applying at least one from among a data access rule that relates to an exposure of a predetermined data type to a predetermined entity and a functional access rule that relates to a performance of a predetermined function on the predetermined data type (¶ 0046, 0081-0088, many aspects of contact center operations are disclosed herein in the context of voice calls (data type), the contact center may process other forms of communication such as facsimiles, emails, text messages, video calls, chat messages, and other forms (data type). In paragraphs 0081-0087, the query typically includes the number dialed by the agent, as well as the station ID and/or agent ID. Other information may be included in the query. The query can be structured according to a number of available protocols known by those skilled in the art, including any of the Internet-related protocols, telephony-based protocols, proprietary protocols, including H.323 protocols. Inter-Asterisk Exchange Protocol ("IAX"), etc. the compliance server 125 applies the various compliance processing rules in operation 334 to determine whether the applicable compliance requirements have been meet. The requirements may be dependent on various aspects, including contact center policies, context/purpose of the call, government regulations, etc. The compliance server 125 further updates the status information associated with the agent and/or call, compliance processing rules have been applied and the compliance server has determined that the call may proceed, the compliance server confirms to the PBX that the call may proceed via a message at operation 336 and proceeds by establishing a 3-way call (i.e., a conference call) using a conference bridge 340 wherein a first call leg 342 is established to the compliance server 125. This again can be accomplished using protocol such as session initiated protocol ("SIP"), integrated services digital network ("ISDN"), H.323, etc. and the phone used type may be an analog phone, a digital phone (non-VoIP), a digital VoIP phone, or a soft phone that is integrated into the computer. In each case, the phone is logically distinct from the computer, even if integrated into the computer. Appropriate signaling and procedures are based on the type of phone). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Zheng by specifically adding feature in order to enhance system performance to Call recording or all recording exclusion in computerized approaches are faster and more accurate. The dialer is a predictive dialer that makes use of one or more pacing algorithms to determine dialing a list of numbers to minimize the likelihood of a called party being placed in a queue while maintaining effective agent utilization. The compliance server is allowed to know and update call establishment information to accurately ensure compliance regulations are followed. The functionality of the compliance server into a PBX is carried out and thus avoids having to use two separate processing devices as taught by Hitchcock et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/Primary Examiner, Art Unit 2643